Order filed June 17, 2022




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-20-00420-CV
                                ____________

                        DR. HANI HANNA, Appellant

                                      V.

     LOCUMTENENS.COM LLC D/B/A LT MEDICAL LLC, Appellee


                On Appeal from the Co Civil Ct at Law No 3
                          Harris County, Texas
                     Trial Court Cause No. 1107602

                                 ORDER

     The clerk’s record was filed June 29, 2020. Our review has determined that a
relevant item has been omitted from the clerk's record.    See Tex. R. App. P.
34.5(c). The record does not contain the Notice of Intent to Dismiss entered
on December 18, 2019.
       The Harris County Clerk is directed to file a supplemental clerk’s record on
or before June 27, 2022, containing the Notice of Intent to Dismiss
entered on December 18, 2019.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Poissant.